EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

IN THE CLAIM

In claim 89, lines 1-14, the phrase “being configured to divide a predetermined area on a light modulation surface of the spatial light modulator into a plurality of divided areas, and set the states of the optical elements located in the plurality of divided areas to satisfy an Equation 2, wherein a position in a Fourier space is represented by a coordinate (ξ, η), a total number of the plurality of divided areas is represented by N, a spectrum of a light via an i-th (note that i is an integer that satisfies 1≤ i ≤N) divided area at a coordinate (ξ, η) is represented by TCHECKER(i) (ξ, η), and a function a value including a sign of which varies depending on the state of the optical element located in the i-th divided area is represented by sign(i).
[Equation 2]

    PNG
    media_image1.png
    57
    412
    media_image1.png
    Greyscale
.” 
has been changed to:

-- being configured to divide a predetermined area on a light modulation surface of the spatial light modulator into a plurality of divided areas, and set the states of the optical elements located in the plurality of divided areas to satisfy an Equation 2, wherein a position in a Fourier space is represented by a coordinate (ξ, η), a total number of the plurality of divided areas is represented by N, a spectrum of a light via an i-th (note that i is an integer that satisfies 1≤ i ≤N) divided area at a coordinate (ξ, η) is represented by TCHECKER(i) (ξ, η), and a function a value including a sign of which varies depending on the state of the optical element located in the i-th divided area is represented by sign(i)
[Equation 2]

    PNG
    media_image1.png
    57
    412
    media_image1.png
    Greyscale
.--

In claim 91, lines 1-19, the phrase “wherein sizes of the plurality of divided areas are same as each other, the control apparatus being configured to set the states of the optical elements located in the plurality of divided areas to satisfy an Equation 3, wherein a vector indicating the coordinate (ξ, η) is represented by 1, a vector specifying a coordinate of the i-th divided area in a real space is represented by ri, a spectrum of a light from innumerable virtual optical elements in which the first and second optical elements are alternately distributed along each of a twelfth direction and a thirteenth direction that intersects with the twelfth direction at the coordinate (ξ, η) is represented by I (vector I) and a complex number is represented by j, a jinc function in the equation 3 is defined by an equation 4, Δx, in the equation 4 represents a size of the divided area along the twelfth direction in a real space, Δy in the equation 4 represents a size of the divided area along the thirteenth direction in a real space and k in the equation 4 is a coefficient.

[Equation 3]
 -6-Application No. 16/493,808 
    PNG
    media_image2.png
    73
    489
    media_image2.png
    Greyscale

[Equation 4]
 
    PNG
    media_image3.png
    45
    352
    media_image3.png
    Greyscale
.” 

has been changed to:

-- wherein sizes of the plurality of divided areas are same as each other, the control apparatus being configured to set the states of the optical elements located in the plurality of divided areas to satisfy an Equation 3, wherein a vector indicating the coordinate (ξ, η) is represented by 1, a vector specifying a coordinate of the i-th divided area in a real space is represented by ri, a spectrum of a light from innumerable virtual optical elements in which the first and second optical elements are alternately distributed along each of a twelfth direction and a thirteenth direction that intersects with the twelfth direction at the coordinate (ξ, η) is represented by I (vector I) and a complex number is represented by j, a jinc function in the equation 3 is defined by an equation 4, Δx, in the equation 4 represents a size of the divided area along the twelfth direction in a real space, Δy in the equation 4 represents a size of the divided area along the thirteenth direction in a real space and k in the equation 4 is a coefficient

[Equation 3]
 -6-Application No. 16/493,808 
    PNG
    media_image2.png
    73
    489
    media_image2.png
    Greyscale

[Equation 4]

    PNG
    media_image3.png
    45
    352
    media_image3.png
    Greyscale
.--

Allowable Subject Matter

Claims 75-130 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882